EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Atty. Hailey R. Bureau on July 15, 2022.

The application has been amended as follows: 
	2.1. In claim 4:
                     a) line 6, the phrase --and a sodium carbonate builder-- has been added after   
                     “surfactant” (support is found in the specification at pate 13, last paragraph and page 18, first full paragraph)
                     b) line 8, “and” after “drying,” has been deleted
                     c) line 9, “30” has been replaced with --48--
(support is found in the specification at page 13, last paragraph and page 18, first full paragraph)
	        d) line 10 (last line), --and-- has been added after “drying”
                     e) after line 10 (last line), the following has been added:
                     --wherein the surfactant comprises a C8-18 alkyl sulfate alkali metal salt--
                     (support is found in original claim 9).
	2.2.  Claim 6 has been amended as follows:
	         6.  (Currently Amended)  The laundry sheet according to claim 4, [which further comprises at least one ingredient selected from the group consisting of a builder, and] wherein the ingredient for laundry further comprises a fragrance.
	2.3. Claim 9 has been cancelled.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
	The rejection of claims 4 and 6-9 under 35 U.S.C. 102(a)(2) as being anticipated by Cho et al. (US 2020/0010784), hereinafter “Cho,” as evidenced by Hartmann et al. (WO 2016/058872), hereinafter “Hartmann” and the rejection of claim 5 under 35 U.S.C. 103 as being unpatentable over Cho, as evidenced by Hartmann, as applied to claims 4 and 6-9 above.-are withdrawn in view of Applicant’s statement of common ownership dated November 5, 2021. 
	The claims in their present amended forms have overcome the remaining rejections of claims 4-7 under 35 U.S.C. 103 as being unpatentable over Denome et al. (US 2007/0269651), hereinafter “Denome,” as evidenced by Hartmann; and the rejection of claims 8 and 9 under 35 U.S.C. 103 as being unpatentable over Denome, as evidenced by Hartmann, as applied to the claims 4-7 above, and further in view of Astete Boettcher et al. (US 2019/0194584 because Applicant has shown in the specification at pages 17-19, see in particular Table 4, and the declaration under 37 CFR 1.132, see in particular Tables 1 and 1, filed on January 5, 2022 that a laundry sheet comprising 30-50 wt% polyvinyl alcohol having a glass transition temperature (Tg) of 62-73oC, 48-60 wt% surfactant which comprises alkyl sulfate, and sodium carbonate builder provide excellent physical properties, i.e., sheet-forming property and sheet quality,  when compared to similar formulations whose proportions and Tg’s are outside those of the present claims. Accordingly, the subject matter, as a whole, would not have been obvious to one of ordinary skill in the detergent art.  
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references are considered cumulative to or less material than those discussed above. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORNA M DOUYON whose telephone number is (571)272-1313. The examiner can normally be reached Mondays-Fridays; 8:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





                                                                                     /LORNA M DOUYON/                                                                                     Primary Examiner, Art Unit 1761